Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                        Illinois Official Reports                       accuracy and integrity
                                                                        of this document
                                                                        Date: 2020.07.09
                                Appellate Court                         12:45:10 -05'00'




                   People v. Taylor, 2019 IL App (1st) 160173



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             MICHAEL TAYLOR, Defendant-Appellant.



District & No.      First District, Sixth Division
                    No. 1-16-0173



Filed               November 15, 2019
Rehearing denied    December 9, 2019



Decision Under      Appeal from the Circuit Court of Cook County, No. 14-CR-17533; the
Review              Hon. Dennis J. Porter, Judge, presiding.



Judgment            Affirmed and remanded.


Counsel on          James E. Chadd, Patricia Mysza, and Drew A. Wallenstein, of State
Appeal              Appellate Defender’s Office, of Chicago, for appellant.

                    Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                    Annette Collins, and Veronica Calderon Malavia, Assistant State’s
                    Attorneys, of counsel), for the People.



Panel               JUSTICE HARRIS delivered the judgment of the court, with opinion.
                    Justice Connors concurred in the judgment and opinion.
                    Presiding Justice Mikva dissented, with opinion.
                                               OPINION

¶1       Following a 2015 bench trial, defendant Michael Taylor was convicted of aggravated
     stalking and sentenced to four years’ imprisonment with fines and fees. On appeal, defendant
     contends that his conviction for aggravated stalking (720 ILCS 5/12-7.4 (West 2014)) must be
     vacated because the underlying stalking statute (id. § 12-7.3) is facially unconstitutional due
     to vagueness. Defendant also contends for the first time on appeal that two of his fees are
     erroneous and that certain fees are actually fines for which he must receive presentence
     incarceration credit. For the reasons stated below, we remand for defendant to raise his fines
     and fees claims in the circuit court and otherwise affirm.

¶2                                         I. JURISDICTION
¶3        On October 8, 2015, the circuit court found defendant guilty of aggravated stalking. On
     December 4, 2015, the court sentenced defendant to four years’ imprisonment with fines and
     fees. Defendant filed his notice of appeal that day. Accordingly, this court has jurisdiction
     pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and
     Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. July 1, 2017) governing
     appeals from a final judgment of conviction in a criminal case.

¶4                                        II. BACKGROUND
¶5       Defendant was charged with two counts of aggravated stalking (720 ILCS 5/12-7.4(a)(3)
     (West 2014)) for, between August 18 and August 30, 2014, in violation of an order of
     protection in case No. 14-DV-74667, knowingly engaging in a course of conduct against
     Tiffany DeShields by, on two or more occasions, surveilling her, calling her, sending her text
     messages, and threatening her. The counts alleged that defendant knew or should have known
     that his course of conduct would cause a reasonable person to, in count I, fear for her safety,
     and in count II, suffer emotional distress. See id. § 12-7.3(a)(1), (2).
¶6       Defendant was also charged with four counts of stalking allegedly committed between July
     12 and August 30, 2014. Two counts (counts III and IV) mirrored the two counts of aggravated
     stalking except for not alleging that defendant violated an order of protection. Id. Count V
     alleged that defendant knowingly and without justification followed or surveilled DeShields
     on or about July 12 and August 23 and transmitted a threat of bodily harm to DeShields by
     threatening to kill her, while count VI alleged the same two instances of surveillance and
     alleged that defendant placed DeShields in reasonable apprehension of immediate or future
     bodily harm. Id. § 12-7.3(a-3)(1), (2).
¶7       At trial, DeShields testified that, in August 2014, she had been dating defendant for about
     two months. She broke up with him on July 12, 2014, because she learned that he was not
     employed. He was at her home when she told him she was breaking up with him, and he left
     but then began “banging on” the back door. When she told him to go away, he made various
     remarks including, “I will kill myself. I will kill you,” so she called the police. On July 24,
     defendant came to her home, told her that he had a job, and asked her to “give me another
     chance.” Because he had a job, she “did get back with him at that time.” However, on July 29,
     after defendant borrowed her cell phone, she broke up with him again. He left with her cell
     phone and took her car. When he returned the car on July 31, he apologized for taking her car


                                                  -2-
       and home keys. She asked him to get into her car, and she drove him to the police station. As
       they were in the car, he said he would kill her and himself “if you don’t get back with me.”
       When she brought defendant to the police station, she obtained an emergency order of
       protection against him.
¶8          On August 18, 2014, the circuit court granted DeShields a plenary order of protection
       against defendant. At trial, she identified copies of the August 1 emergency and August 18
       plenary orders of protection. On August 23, defendant was at DeShields’s home “as usual,”
       talking with her through the back door and stating that he would “kill you” and “kill myself.”
       She told him to leave, reminded him that he was “not supposed to be here,” and mentioned
       calling the police. As he left, she saw him take her daughter’s bicycle from the backyard,
       throwing it over the fence. She called the police, then called defendant to demand the return of
       the bicycle. When he refused “[be]cause you won’t be with me,” she said that “we could be
       together, just bring the bike.” She said so to induce him to return the bicycle. He returned the
       bicycle later that day by bringing it “close” to her home.
¶9          On August 25, defendant was again in DeShields’s backyard cursing, begging, and
       “banging” on her back door “trying to break down the door.” In his begging, he repeated that
       he would kill himself if they were not together. She called the police, and he left. On the
       afternoon of August 29, defendant called her on the telephone; she recognized his voice. He
       said he was outside her home and asked her to come outside and “please be together.” She
       called the police, but he was gone when they arrived. That night, two back windows of her
       home were broken by thrown bricks, and she saw defendant in the backyard with another brick
       in his hand that he threw “but missed.” She called the police, and he fled.
¶ 10        Defendant sent DeShields “a lot” of text messages in the latter half of August 2014, using
       the cell phone he borrowed from her. Many of his messages said that he would “get back with”
       her, and some were threatening, including one threatening to kill DeShields and break her car
       windows. DeShields was shown a copy of an August 12 message in which defendant
       threatened to kill DeShields and Shavon Clash, her neighbor and babysitter; she agreed that
       the copy was accurate. The copy includes messages that DeShields should “[w]atch car before
       it blow up” and “d[o]nt get yo[ur] nieghbor [sic] killed.” This threat left her “very terrified for
       me and my children.” Indeed, all of these incidents left her feeling “threatened for my safety
       because of the defendant [a]ll the time” and also afraid for her two children.
¶ 11        On cross-examination, DeShields testified that defendant was “bothering me those whole
       two weeks” between the July 12 breakup and July 24 but she did not call the police because
       she was open to resuming the relationship if he had a job, as he did on July 24. She broke up
       with him on July 29 because, when he borrowed her cell phone, she saw texts between himself
       and various women referring to “how he slept with them.” When he left that day, she
       unsuccessfully asked for the return of her cell phone but did not know he was leaving with her
       keys as well. When he returned her car on July 31 and she drove him to the police station, she
       did not mention to him at first where they were going. Once she did, he said he had to be with
       her, threatened to kill her if she was not with him, and asked her not to bring him to the station.
       He did not try to leave the car until they reached the station and he fled, but the police caught
       him immediately.
¶ 12        When DeShields filed for an emergency order of protection, she mentioned his death
       threats but not taking her cell phone or car, explaining that he returned the car by then and that
       he did not take the cell phone but failed to return it after borrowing it. When asked if she told

                                                    -3-
       police on the night of August 29 to 30 that she saw defendant in her yard with a brick in hand,
       she replied “I thought I did.” She could not recall if she called police after the August 12 text
       message, though she called police about 30 times and filed about 20 reports. She admitted that
       she replied “okay” to one of defendant’s text messages but explained that “that’s the only time
       I was nice to him, the day he stole my daughter’s bike” and that she tried to be calm when
       dealing with defendant “because you don’t know what they’re capable of.”
¶ 13        Clash, DeShields’s neighbor and babysitter in August 2014, testified that DeShields was
       dating defendant then, identifying defendant at trial. She saw him walking with DeShields in
       the latter half of August 2014. In the same period, she saw him “hop” the fence separating her
       home from DeShields’s home and then heard him “banging and knocking” at DeShields’s door
       and asking her to let him it. On another occasion, Clash saw him “verbally abusing” DeShields
       on the street in front of her home. On “[n]umerous” occasions, Clash saw defendant enter
       DeShields’s backyard, stand outside her back door, and ask to be let in.
¶ 14        Following arguments, the court found defendant guilty of aggravated stalking under count
       II, based on causing emotional distress by his course of action. It also found him guilty of all
       four counts of stalking and merged them into aggravated stalking.
¶ 15        Defendant filed a general posttrial motion, claiming without particular allegations that he
       was denied due process, equal protection of the laws, and a fair trial. Counsel stood on the
       motion and his closing arguments regarding the sufficiency of the evidence, and the court
       denied the motion without further findings.
¶ 16        Following a sentencing hearing, the court entered a final judgment on count II only (720
       ILCS 5/12-7.4(a)(3), 12-7.3(a)(2) (West 2014)) and sentenced defendant to four years’
       imprisonment with $449 in fines and fees. This appeal timely followed.

¶ 17                                       III. ANALYSIS
¶ 18       On appeal, defendant challenges his aggravated stalking conviction and raises issues with
       his fines and fees.

¶ 19                                    A. Aggravated Stalking
¶ 20      Defendant primarily contends that his aggravated stalking conviction and two of his
       merged counts of stalking must be vacated because a portion of the stalking statute is facially
       unconstitutional due to vagueness. 1 He seeks remand for the trial court to sentence him on two
       merged counts of stalking, counts V and VI, that he concedes are not improper.

¶ 21                                        1. Stalking Statutes
¶ 22      A person commits aggravated stalking when he or she commits stalking and violates an
       order of protection. Id. § 12-7.4(a)(3). A person commits stalking




           1
            Pending before our supreme court is an appeal from an unpublished order affirming a stalking
       conviction against contentions that the stalking statute is vague and violates the rights to due process
       and free speech. People v. Ashley, 2018 IL App (4th) 150293-U, appeal allowed, No. 123989 (Ill. Nov.
       28, 2018).

                                                      -4-
               “when he or she knowingly engages in a course of conduct directed at a specific person,
               and he or she knows or should know that this course of conduct would cause a
               reasonable person to:
                   (1) fear for his or her safety or the safety of a third person; or
                   (2) suffer other emotional distress.” Id. § 12-7.3(a).
       A “course of conduct” is
               “2 or more acts, including but not limited to acts in which a defendant directly,
               indirectly, or through third parties, by any action, method, device, or means follows,
               monitors, observes, surveils, threatens, or communicates to or about, a person, engages
               in other non-consensual contact, or interferes with or damages a person’s property or
               pet.” Id. § 12-7.3(c)(1).
       “Emotional distress” is “significant mental suffering, anxiety or alarm.” Id. § 12-7.3(c)(3).
¶ 23       A person also commits stalking
               “when he or she, knowingly and without lawful justification, on at least 2 separate
               occasions follows another person or places the person under surveillance or any
               combination thereof and:
                   (1) at any time transmits a threat of immediate or future bodily harm, sexual assault,
               confinement or restraint and the threat is directed towards that person or a family
               member of that person; or
                   (2) places that person in reasonable apprehension of immediate or future bodily
               harm, sexual assault, confinement or restraint to or of that person or a family member
               of that person.” Id. § 12-7.3(a-3).
¶ 24       The stalking statute defines the terms “follows another person” and “places a person under
       surveillance.” Id. § 12-7.3(c)(5), (7). Surveilling a person includes “remaining present outside
       the person’s school, place of employment, vehicle, other place occupied by the person, or
       residence other than the residence of the defendant.” Id. § 12-7.3(c)(7)(1).

¶ 25                                          2. Constitutionality
¶ 26       Statutes are presumed constitutional, and the party challenging the constitutionality of a
       statute bears the burden of proof. People v. Relerford, 2017 IL 121094, ¶ 30. The primary
       objective in construing a statute is to ascertain and effectuate the legislature’s intent in enacting
       the statute, and courts must construe a statute in a manner that upholds its validity and
       constitutionality if reasonably possible. Id. Whether a statute is constitutional is a question of
       law reviewed de novo. Id. A facial challenge to a criminal statute, claiming that the statute is
       void ab initio, may be raised at any time. Id. ¶ 29 n.2.

¶ 27                            3. Constitutionality of the Stalking Statute
¶ 28       In Relerford, our supreme court held “that the portion of subsection (a) of the stalking
       statute that makes it criminal to negligently ‘communicate[ ] to or about’ a person, where the
       speaker knows or should know the communication would cause a reasonable person to suffer
       emotional distress, is facially unconstitutional.” Id. ¶ 63. Finding that portion of the stalking
       statute to be severable, the Relerford court held that “the phrase ‘communicates to or about’
       must be stricken from subsection (a).” Id. ¶ 65. In reaching its decision, the supreme court held


                                                     -5-
       that the stalking statute’s “prohibition against distressing communications to or about a person
       stands separate and apart from the proscription against threats” (id. ¶ 39) and held that:
                “subsection (a) embraces a vast array of circumstances that limit speech far beyond the
                generally understood meaning of stalking. Indeed, the amended provision criminalizes
                any number of commonplace situations in which an individual engages in expressive
                activity that he or she should know will cause another person to suffer emotional
                distress. The broad sweep of subsection (a) reaches a host of social interactions that a
                person would find distressing but are clearly understood to fall within the protections
                of the first amendment.” Id. ¶ 52.
       However, the supreme court rejected the proposition that “due process does not permit criminal
       liability based on negligent conduct,” noting that “criminal negligence has been recognized as
       a valid basis for imposing criminal liability” and finding that “substantive due process does
       not categorically rule out negligence as a permissible mental state for imposition of criminal
       liability.” Id. ¶ 22.
¶ 29       Since Relerford, this court has held that subsection (a)(2) of the stalking statute is
       unconstitutional for being overbroad insofar as it defines stalking as knowingly threatening a
       person two or more times when the defendant knows or should know that the threats would
       cause a reasonable person to suffer emotional distress. People v. Morocho, 2019 IL App (1st)
       153232, ¶¶ 24, 44, 48. While a true threat—one that the speaker means to communicate a
       serious expression of intent to commit an act of unlawful violence against a certain person or
       persons—is not constitutionally protected, subsection (a)(2) does not require that a person
       threaten an act of unlawful violence. Id. ¶¶ 34-36. Thus,
                    “Subsection (a)(2) reaches a vast number of circumstances that limit speech far
                beyond the generally understood meaning of stalking. [Citation.] Our society is quick
                to condemn threats, and ‘true threats’ are no doubt worthy of such condemnation, but
                under certain circumstances, threats are a perfectly ordinary means by which we induce
                others to undertake positive or corrective action.” Id. ¶ 41.
       In other words,
                    “Many times a person who twice threatens lawful action unrelated to violence and
                actually intends to trigger distress of another for the purpose of motivation is not a
                criminal stalker; he or she is an ordinary member of society engaged in any number of
                expressive actions attendant to everyday social, business, legal, and political
                interaction.” (Emphasis omitted.) Id. ¶ 43.
       “To be clear, we hold only the following offense unconstitutional: A person commits stalking
       when he or she ‘threatens’ a specific person two or more times, and he or she knows or should
       know the threats would cause a reasonable person to suffer emotional distress.” Id. ¶ 49 (citing
       720 ILCS 5/12-7.3(a)(2), (c)(1) (West 2014)).
¶ 30       However, another panel of this court has declined to follow Morocho and held that the right
       to free speech did not encompass knowingly making two or more threats to someone that a
       defendant knew or should have known would cause a reasonable person to undergo significant
       emotional distress or mental suffering. People v. Crawford, 2019 IL App (1st) 160184, ¶¶ 42,
       61. Noting that the right to free speech does not protect true threats whether or not the speaker
       actually intended to carry out the threat, the Crawford court rejected the proposition that
       subsection (a) is unconstitutional because it does not require that a communication at issue


                                                   -6-
       express an intent to act in the future. Id. ¶¶ 57, 63. This court rejected the proposition, based
       on Morocho, that a statute does not survive free-speech scrutiny unless it contains the elements
       of a true threat as express elements of the offense. Id. ¶ 65. The Crawford court refrained from
       resolving whether true threats are determined by an objective standard of reasonableness or a
       subjective standard of the defendant’s intent, finding the statements at issue in the case before
       it were true threats by either measure. Id. ¶¶ 73-76. Citing the discussion in Relerford of
       criminal liability based on negligence, the Crawford court also rejected the proposition that
       due process is violated by a felony conviction for negligent infliction of emotional distress,
       finding that such a statutory provision does not criminalize innocent conduct. Id. ¶¶ 15, 38-40.

¶ 31                                            4. Vagueness
¶ 32        A statute is vague when it fails to (1) give a person of ordinary intelligence a reasonable
       opportunity to know what conduct is or is not lawful so he may act accordingly, or (2) provide
       explicit standards for police and courts enforcing the statute to prevent arbitrary and
       discriminatory enforcement. People v. Howard, 2017 IL 120443, ¶ 25. A statute is not vague
       if judicial construction renders it sufficiently definite to preclude arbitrary or discriminatory
       application. People v. Einoder, 209 Ill. 2d 443, 450-51 (2004). A statute need not define
       proscribed conduct with perfect clarity or mathematical precision, nor will a statute be declared
       vague merely because a defendant presents a hypothetical situation that disputes the meanings
       of some of its terms. Bartlow v. Costigan, 2014 IL 115152, ¶ 41; Einoder, 209 Ill. 2d at 451.
       A statute is not vague when it clearly applies to the defendant’s conduct. Einoder, 209 Ill. 2d
       at 452.
¶ 33        In Nicholson v. Wilson, 2013 IL App (3d) 110517, ¶¶ 13-15, this court rejected a contention
       that the Stalking No Contact Order Act (Act) (740 ILCS 21/1 et seq. (West 2010)) is
       unconstitutionally vague. That Act defines “[s]talking,” “course of conduct,” and “emotional
       distress” almost identically to the stalking statute. Id. § 10; 720 ILCS 5/12-7.3(a)(2) (West
       2010). Both statutes sanction a course of conduct, performed directly or indirectly, that a
       defendant or respondent knows or should know would cause a reasonable person emotional
       distress.
¶ 34        In People v. Sucic, 401 Ill. App. 3d 492, 505 (2010), this court rejected the proposition that
       the cyberstalking statute (720 ILCS 5/12-7.5 (West 2008)) is vague because “citizens are not
       apprised of the prohibited conduct and arbitrary enforcement results where the legislature did
       not precisely define a standard by which to judge ‘emotional distress’ or ‘mental anguish’
       caused by a statement that ‘alarms, torments, or terrorizes’ the victim.” This court found that
       “the scope of punishable conduct under the [cyberstalking] statute is limited by the individual’s
       specified intent to ‘haras[s]’ by communicating a ‘threat’ so as to ‘engage in a knowing and
       willful course of conduct’ directed at the victim that ‘alarms, torments, or terrorizes’ the
       victim.” Sucic, 401 Ill. App. 3d at 505. Noting that the constitution does not demand impossible
       standards of specificity in statutory drafting, we determined
                “that application of the ordinary meaning of the statutory language and recognition of
                the evil the statute intends to prevent, i.e., to prevent violent attacks by allowing the
                police to act before the victim is actually injured and to prevent the terror produced by
                harassing actions [citation], provides adequate notice and prevents arbitrary
                enforcement.” Id.


                                                    -7-
¶ 35       In People v. Butler, 375 Ill. App. 3d 269, 273 (2007), this court similarly rejected the
       proposition that the witness harassment statute (720 ILCS 5/32-4 (West 2004)) is vague
       because “citizens are not apprised of the proscribed conduct and arbitrary enforcement results
       where the legislature did not precisely define ‘mental anguish’ or ‘emotional distress,’ ”
       reiterating that impossible standards of specificity are not required for a statute to not be vague.

¶ 36                                          5. The Instant Case
¶ 37        Here, defendant contends that subsection (a) of the stalking statute is vague on two
       grounds. He first argues that it refers contradictorily or illogically to “conduct directed at a
       specific person” but performed “directly, indirectly, or through third parties.” He also argues
       that subsection (a) of the stalking statute is vague because it criminalizes emotional distress.
¶ 38        We may briefly dispose of the latter point by referring to Nicholson, Sucic, and Butler,
       which disposed of essentially the same argument against statutes with provisions similar to the
       stalking provision at issue. We see no reason not to follow our reasoning in Sucic because the
       cyberstalking statute and subsection (a) of the stalking statute both create offenses from a
       defendant’s course of conduct that he or she knows or should know would cause a reasonable
       person emotional distress (720 ILCS 5/12-7.3(a), 12-7.5(a) (West 2014)), and this court has
       stated “that the cyberstalking and stalking statute are parallel statutes” (Crawford, 2019 IL App
       (1st) 160184, ¶ 24). We also see no reason not to follow Nicholson because, as stated above,
       the Act upheld therein is substantively identical to the stalking statute.
¶ 39        Returning to the first alleged instance of vagueness, we see no contradiction or uncertainty
       in the statutory language at issue. When the stalking statute refers to a “course of conduct
       directed at a specific person” (emphasis added) (720 ILCS 5/12-7.3(a) (West 2014)), it means
       one targeted or aimed at a specific person. When the stalking statute refers to certain acts by
       “a defendant directly, indirectly, or through third parties” (emphasis added) (id. § 12-
       7.3(c)(1)), it does not mean targeted or aimed but clearly in context invokes the sense of direct
       that contrasts with indirect. Contrary to defendant’s argument, we do not consider it in the least
       contradictory or illogical to proscribe conduct directed at a particular person and performed by
       indirect means.
¶ 40        As noted above, a statute is not vague where it clearly applies to the defendant’s conduct.
       Here, the trial evidence showed that defendant repeatedly entered DeShields’s backyard and
       knocked on her back door during the period alleged in the indictment and while subject to
       orders of protection covering DeShields. Thus, he on at least two occasions knowingly
       remained present outside a residence other than his own as clearly proscribed by subsection
       (a) of the stalking statute. We follow Crawford rather than Morocho and conclude that
       defendant also made multiple true threats against DeShields by telling her that he would kill
       her and texting her that she should “[w]atch car before it blow up.” DeShields testified that she
       felt terrified and threatened—that is, emotionally distressed—by defendant’s actions, and
       defendant knew or should have known that repeatedly appearing at DeShields’s home and
       threatening her life would cause a reasonable person emotional distress. Subsection (a) of the
       stalking statute thus clearly applied to defendant’s conduct. In other words, we find that he did
       not engage in innocent conduct that was improperly criminalized by a vague statute.
¶ 41        Lastly, defendant argues in his reply brief that subsection (a) violates due process because
       it criminalizes negligent infliction of emotional distress. However, he did not so contend in his
       initial brief. A claim raised for the first time in a reply brief is forfeited. Morse v. Donati, 2019

                                                     -8-
       IL App (2d) 180328, ¶ 28. Moreover, we find that the issue of criminal liability under stalking
       and related offenses for knowingly engaging in conduct that a defendant knew or should have
       known would cause emotional distress was disposed of in Relerford and Crawford with the
       conclusion that due process is not violated thereby. We see no reason to conclude otherwise
       here.
¶ 42       We conclude that subsection (a) of the stalking statute is not vague. Thus, defendant’s
       conviction for aggravated stalking based on emotional distress under subsection (a) of the
       stalking statute is not erroneous.

¶ 43                                           B. Fines and Fees
¶ 44        Defendant contends, for the first time on appeal, that two of his fees were improperly
       assessed and that certain of his fees are actually fines for which he must receive monetary
       presentence incarceration credit.
¶ 45        Illinois Supreme Court Rule 472(a)(1), (2) (eff. Mar. 1, 2019) sets forth the procedure in
       criminal cases for correcting sentencing errors in, as relevant here, the “imposition or
       calculation of fines, fees, assessments, or costs” and “application of per diem credit against
       fines.” Rule 472(a) provides that, effective March 1, 2019, the circuit court retains jurisdiction
       to correct the enumerated errors at any time following judgment in a criminal case, even during
       the pendency of an appeal. Ill. S. Ct. R. 472(a) (eff. Mar. 1, 2019). “No appeal may be taken”
       on the ground of any of the sentencing errors enumerated in the rule unless that alleged error
       “has first been raised in the circuit court.” Ill. S. Ct. R. 472(c) (eff. Mar. 1, 2019).
¶ 46        Here, defendant did not raise his challenges to the fines and fees order in the circuit court.
       He filed his notice of appeal well before the effective date of Rule 472(a) through (d), and this
       court has found that Rule 472 applies prospectively. People v. Barr, 2019 IL App (1st) 163035,
       ¶¶ 6, 8, 15. However, since Barr, our supreme court has amended Rule 472 to add paragraph
       (e):
                     “In all criminal cases pending on appeal as of March 1, 2019, or appeals filed
                 thereafter in which a party has attempted to raise sentencing errors covered by this rule
                 for the first time on appeal, the reviewing court shall remand to the circuit court to
                 allow the party to file a motion pursuant to this rule.” Ill. S. Ct. R. 472(e) (eff. May 17,
                 2019).
       Unlike paragraphs (a) through (d) of Rule 472, which were adopted on February 26 but did not
       take effect until March 1, paragraph (e) took effect immediately. We conclude that our supreme
       court intended that paragraph (e), by its clear language and immediate effective date, apply to
       all cases pending on appeal as of March 1, 2019, which would be the requisite ongoing
       proceedings. Barr, 2019 IL App (1st) 163035, ¶¶ 7-15; Morocho, 2019 IL App (1st) 153232,
       ¶ 52.
¶ 47        Defendant’s case was pending before this court on March 1, 2019, and we shall therefore
       apply Rule 472(e). It directs us to remand an appeal raising for the first time any of the
       sentencing errors enumerated in the rule—as this appeal does—so that the defendant may file
       in the circuit court a motion raising such errors pursuant to Rule 472(a).




                                                     -9-
¶ 48                                     IV. CONCLUSION
¶ 49       Accordingly, pursuant to Rule 472(e), we remand this cause to the circuit court to allow
       defendant to file a motion pursuant to Rule 472(a). We otherwise affirm the judgment of the
       circuit court.

¶ 50      Affirmed and remanded.

¶ 51       PRESIDING JUSTICE MIKVA, dissenting:
¶ 52       I adhere to the position that I took as a panel member in People v. Morocho, 2019 IL App
       (1st) 153232, that section 12-7.3(a)(2) of the Criminal Code of 2012 (Stalking Statute) (720
       ILCS 5/12-7.3(a)(2) (West 2014)), which makes it illegal to knowingly threaten a specific
       person two or more times if the defendant knows or should know the threats would cause a
       reasonable person to suffer emotional distress, is unconstitutionally overbroad. I would reverse
       Mr. Taylor’s conviction and remand for resentencing on counts III, V, and VI, none of which
       rested on this provision of the Stalking Statute.




                                                  - 10 -